

115 SRES 346 ATS: Recognizing the importance and effectiveness of trauma-informed care.
U.S. Senate
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 346IN THE SENATE OF THE UNITED STATESDecember 1, 2017Mr. Johnson (for himself, Ms. Heitkamp, Mr. Boozman, Ms. Baldwin, Ms. Warren, Mrs. Capito, Mr. Durbin, Mrs. Murray, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsMay 22, 2018Committee discharged; considered and agreed toRESOLUTIONRecognizing the importance and effectiveness of trauma-informed care.
	
 Whereas traumatic experiences affect millions of individuals in the United States and can affect the mental, emotional, physical, spiritual, economic, and social well-being of an individual;
 Whereas adverse childhood experiences (in this preamble referred to as ACEs) can be traumatizing and, if not recognized, can affect health across the lifespan of an individual and, in some cases, result in a shortened lifespan;
 Whereas ACEs are recognized as a proxy for toxic stress, which can affect brain development and can cause a lifetime of physical, mental, and social challenges;
 Whereas ACEs and trauma are determinants of public health problems in the United States such as obesity, addiction, and serious mental illness;
 Whereas trauma-informed care is an approach that can bring greater understanding and more effective ways to support and serve children, adults, families, and communities affected by trauma;
 Whereas trauma-informed care is not a therapy or an intervention, but a principle-based, culture-change process aimed at recognizing strengths and resiliency as well as helping people who have experienced trauma to overcome those issues in order to lead healthy and positive lives;
 Whereas adopting trauma-informed approaches in workplaces, communities, and government programs can aid in preventing mental, emotional, physical, and social issues for people impacted by toxic stress or trauma;
 Whereas trauma-informed care has been promoted and established in communities across the United States, including many different uses of trauma-informed care being utilized by various types of entities, such as—
 (1)the State of Wisconsin, which established Fostering Futures, a statewide initiative— (A)under which the State partnered with Indian tribes, State agencies, county governments, and nonprofit organizations to make Wisconsin the first trauma-informed State; and
 (B)the goal of which is to reduce toxic stress and improve life-long health and well-being for all Wisconsinites;
 (2)the Menominee Tribe in Wisconsin, which improved educational and public health outcomes by increasing understanding of historical trauma and childhood adversity and by developing culturally relevant, trauma-informed practices;
 (3)schools of medicine that provide critical trauma-informed care in Chicago, Illinois, including— (A)the University of Illinois at Chicago Comprehensive Assessment and Response Training System, which improves the quality of psychiatric services provided to youth in foster care; and
 (B)the University of Chicago Recovery and Empowerment After Community Trauma Program, which helps residents who are coping with community violence;
 (4)service providers, academics, and local artists in Philadelphia, Pennsylvania, that use art to engage communities to educate and involve citizens in trauma-informed care activities;
 (5)the Department of Public Health of San Francisco, California, which aligned its workforce to create a trauma-informed system;
 (6)schools in Kansas City, Missouri, that— (A)worked to become trauma-informed by encouraging teachers and children to create self-care plans to manage stress; and
 (B)have implemented broad community-wide, trauma-informed culture changes;
 (7)the city of Tarpon Springs, Florida, which crafted a community effort to gather city officials, professionals, and residents to coordinate multiple trauma-informed activities, including a community education day;
 (8)community members in Worcester, Massachusetts, who worked with the Massachusetts Department of Mental Health to create a venue with peer-to-peer support to better engage individuals dealing with trauma and extreme emotional distress;
 (9)the city of Walla Walla, Washington, which, together with community members, launched the Children’s Resilience Initiative to mobilize neighborhoods and Washington State agencies to tackle ACEs;
 (10)the State of Oregon, which passed the first State law in the United States to promote— (A)trauma-informed approaches in order to decrease rates of school absenteeism and increase understanding of ACEs and trauma; and
 (B)best practices to leverage community resources to support youth;
 (11)the Commonwealth of Massachusetts, which passed a law to promote whole-school efforts to implement trauma-informed care approaches to support the social, emotional, and academic well-being of all students, including both preventive and intensive services and support depending on the needs of students; and
 (12)the State of Washington, which implemented the ACEs Public-Private Initiative, a collaboration among private, public, and community organizations to research and inform policies to prevent childhood trauma and reduce the negative emotional, social, and health effects of childhood trauma;
 Whereas the Substance Abuse and Mental Health Services Administration provides substantial resources to better engage individuals and communities across the United States to implement trauma-informed care;
 Whereas numerous Federal agencies have integrated trauma-informed approaches into programs and grants that those agencies administer, and those agencies could benefit from closer collaboration; and
 Whereas national recognition through a trauma-focused awareness month would help to deepen the understanding of the nature and impact of trauma, the importance of prevention, the impact that ACEs can have on brain development, and the benefits of trauma-informed care: Now, therefore, be it
	
 That the Senate— (1)recognizes the importance, effectiveness, and need for trauma-informed care among existing programs and agencies at the Federal level;
 (2)encourages the use and practice of trauma-informed care within the Federal Government, including within the executive branch agencies and Congress; and
 (3)supports the designation of May 2018 as National Trauma Awareness Month and May 22, 2018, as National Trauma-Informed Awareness Day in order to highlight community resilience through trauma-informed change.